Gulf Onshore, Inc. Resolution of Board of Directors The directors of Gulf Onshore, Inc., a Nevada corporation (the “Company”), acting pursuant to the Corporate By-Laws and relevant provisions of the Nevada Revised Statutes, waived notice of meeting and rules of procedure for purposes of a telephonic meeting held this March 27, 2009.The meeting as duly called by the Chairman; in attendance, by telephone, were Mr. Duke (Chairman), Mr. Joyce and Ms. Sheriff.After review and discussion, the Chairman polled each member of the board, and the following resolutions were approved unanimously and adopted to the same extent and with the same force and effect as if adopted at a formally called and convened special meeting of the Company’s directors. WHEREAS, the Company entered into an Asset Purchase Agreement with Cannex Therapeudics, LLC, a California limited liability company, and its principal, Steve Kubby.K&D Equities, Inc., the Company’s largest single shareholder, was also party to the Agreement.Under terms of the Agreement, the Company acquired Cannex and Kubby’s interests in certain medical cannabis-based compounds and a delivery system for such compounds for potential use in treatment of a variety of diseases in exchange for 2,100,000 shares to be issued by the Company and 8,500,000 shares to be transferred by K&D.A copy of the Agreement is attached hereto. WHEREAS, under the terms of the Agreement, the Company would appoint Steve Kubby, Richard Cowan and Dr.
